Exhibit 10.2

EXECUTION COPY

AMENDMENT TO EMPLOYMENT AGREEMENT

This amendment (“Amendment”) to the Employment Agreement, effective as of
March 17, 2008, is made by and between John C. Siemer (the “Executive”) and
Point Blank Solutions, Inc. (alone or together with all divisions, subsidiaries,
and groups, the “Company”) and amends that certain employment agreement, dated
September 28, 2006, (the “Employment Agreement”), between the Executive and
Point Blank Solutions, Inc. Except as so amended, the Employment Agreement
otherwise remains in full force and effect.

WHEREAS, the parties previously entered into the Employment Agreement to provide
for the Executive’s services as Chief Operating Officer and Chief of Staff of
the Company; and

WHEREAS, the Executive and the Company desire to amend the Executive’s
Employment Agreement on the terms set forth herein to establish certain payments
due to the Executive on termination by the Company of Executive’s employment
other than for Cause, death or disability, or termination by Executive for Good
Reason;

NOW, THEREFORE, in consideration of the representations, warranties, covenants
and agreements contained in this Agreement and other good and valuable
consideration, the sufficiency of which is hereby acknowledged, the parties
hereto agree as follows:

1. AMOUNT PAYABLE TO EXECUTIVE ON TERMINATION BY THE COMPANY OTHER THAN FOR
CAUSE, DEATH OR DISABILITY, OR TERMINATION BY EXECUTIVE FOR GOOD REASON

Section 7.6(b) is hereby amended and restated in its entirety to read as
follows:

(b) Other than for Cause, Death or Disability; Good Reason. If, during the
Employment Period, the Company terminates the Executive’s employment, other than
for Cause, death or disability, or if the Executive terminates his employment
for Good Reason, the Company shall, subject to the Executive’s continued full
performance of his obligations set forth in Section 5 hereof, in addition to the
amounts payable under paragraph (a) above, pay to the Executive (or his estate,
beneficiary or legal representative) in twelve equal monthly installments
commencing on the first day of the month following the date of termination, the
sum of (x) the Executive’s annual base salary then in effect, plus (y) the
Executive’s target bonus, if any, for the fiscal year in which the date of
termination occurs. In addition, the Executive and the Executive’s eligible
spouse, dependents and beneficiaries will continue to be eligible to participate
in the company’s health, medical, disability, life and other insurance plans
(subject to the Executive’s making required contributions to such plans) for a
period of twelve months following the date of termination (or the Company will
provide equivalent benefits for such period), provided that all such continuing
benefits shall cease upon the date on which the Executive becomes eligible to
receive comparable benefits from a subsequent employer.

[Signature Page Follows]



--------------------------------------------------------------------------------

EXECUTION COPY

 

IN WITNESS WHEREOF, this Amendment to Employment Agreement has been signed by
the parties hereto on the date set forth below.

 

POINT BLANK SOLUTIONS INC.     JOHN C. SIEMER By  

 

   

 

Date  

 

    Date  

 

 

[Signature Page to Amendment to Siemer Employment Agreement]